DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s arguments filed 8 March 2021 have been fully considered.  Applicant argues that Sharpe does not teach newly-recited claim language.  Examiner respectfully disagrees for the reasons set forth in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites “the first change log” on lines 9-10.  There is insufficient antecedent basis for this term.
Claim 10 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the other information processing apparatus” on line 22.  There is insufficient antecedent basis for this term.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al., US 2013/0339407 A1 (hereinafter “Sharpe”).

As per claim 1, Sharpe teaches:
a first information processing apparatus configured to perform a first process including
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a first change log indicating updates of the plurality of files (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the deduplication table in the metadata snapshot creates the change log, the first change log including the attribute information of first updated files and the map information of updated chunks of the plurality of the first updated files (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files,
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information, and
sending the first change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending;
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates, 
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and 
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending; and
a second information processing apparatus configured to perform a second process including
obtaining the first change log and the second change log from the management apparatus (Sharpe [0245]), where the incremental metadata snapshots are obtained, and
recognizing whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files.

As per claim 2, the rejection of claim 1 is incorporated, and Sharpe further teaches:
the second information processing apparatus includes a file system that refers to the plurality of files (Sharpe [0245], “distributed filesystem”); and
the second process further includes incorporating the plurality of first and second updated files in the file system according to the first change log and the second change log (Sharpe [0245]), where updating the local deduplication table is the incorporating.

As per claim 3, the rejection of claim 1 is incorporated, and Sharpe further teaches:
obtaining a list of recorded generations of change logs stored in the management apparatus from the management apparatus (Sharpe [0250]), where incremental metadata updates are sortable, and therefore there are more than one – the claimed list, and
determining a recent generation for obtaining a recent change log corresponding to the recent generation from the management apparatus, based on the list and incorporated generations of the change logs already incorporated in the second information processing apparatus (Sharpe [0164]), where incremental metadata snapshots not already stored in the local deduplication table are retrieved based on determining which, from a sorted list, are not already stored.

As per claim 4, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein, upon detecting that there is a missing generation missing between the recorded generations of the change logs stored in the management apparatus and the incorporated generations of the change logs already incorporated in the second information processing apparatus, the second process further includes obtaining, with respect to each of the plurality of files, attribute information of the each of the plurality of files and information indicating all chunks belonging to the each of the plurality of files from the management apparatus (Sharpe [0164]), where incremental metadata snapshots not already stored have their contents obtained in order to update the local deduplication table.

As per claim 5, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first process further includes storing only information indicating a chunk corresponding to an updated portion of the updated file in the map information (Sharpe [0244]), where only new information is stored, taking advantage of deduplication.

As per claim 6, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first process further includes
storing, in the map information, information indicating a pre-update chunk corresponding to an updated portion of the updated file and information indicating the updated chunk corresponding to the updated portion (Sharpe [0244]), where the new metadata is for the new blocks and references the old block, and
upon receiving a notice of a restoration target generation, restoring, based on change logs of a plurality of generations, the plurality of files to states of the plurality of generations one by one in reverse order of generation from a current generation, so as to restore the plurality of files to a state of the restoration target generation (Sharpe [0201]), where rolling back is the restoration.

As per claim 7, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the first information processing apparatus and the second information processing apparatus perform no communication with each other (Sharpe [0114]), where the metadata snapshots are transferred without direct communication between cloud controllers.

As per claim 8, the rejection of claim 1 is incorporated, and Sharpe further teaches:
wherein the updates of the plurality of files include creation of a new file, an update of an existing file, and deletion of an existing file (Sharpe [0202]-[0209]), where files are created, updated and deleted.

As per claim 9, Sharpe teaches: 
a memory configured to store therein a change log indicating updates of the plurality of files (Sharpe [0244]), where an incremental metadata snapshot is stored; and
a processor configured to perform a process including
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create the first change log (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the deduplication table in the metadata snapshot creates the change log, the first change log including the attribute information of first updated files and the map information of updated chunks of the plurality of the first updated files (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files,
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information,
sending the change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates,
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
wherein the first change log and the second change log are obtained by another information processing apparatus from the management apparatus (Sharpe [0245]), where the incremental , and the other information processing apparatus recognizes whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files.

As per claim 10, Sharpe teaches:
recording, each time a file is updated, attribute information of the updated file and map information indicating an updated chunk of the updated file, so as to create a change log indicating updates of the plurality of files (Sharpe [0244]), where the blocks are the chunks of the updated file, where the metadata is the attribute and map information, where reflecting the metadata changes in the deduplication table in the metadata snapshot creates the change log, the change log including the attribute information of the plurality of files updated and the map information of updated chunks of the plurality of files updated (Sharpe [0096], [0111], [0189]), where each snapshot can contain information for one or more files, 
setting first information indicating a first generation for the first change log (Sharpe [0244]), where the CVA address is the information; and
sending the first change log to a management apparatus connected to the storage device (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending.
recording, each time the file is updated after sending the first change log, the attribute information of the updated file and the map information indicating the updated chunk of the updated file, so as to create a second change log of second updated files updated after sending the first change log, the second change log including the attribute information of the second updated files and the map information of the updated chunks of the second updated files (Sharpe [0096], [0111], [0189], [0244]), where further incremental metadata snapshots are prepared for further updates,
setting second information indicating a second generation for the second change log (Sharpe [0244]), where the CVA address is the information, and
sending the second change log to the management apparatus (Sharpe [0244]), where distributing the incremental metadata snapshot is the sending,
wherein the first change log and the second change log are obtained by another computer from the management apparatus (Sharpe [0245]), where the incremental metadata snapshots are obtained, and the other information processing apparatus recognizes whether the files have been updated, with reference to the first change log and the second change log in order of the first generation and then the second generation (Sharpe [0245]), where updating its own local deduplication table recognizes the updated files.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159